By order of April 28, 2015, the application for leave to appeal the June 27, 2014 order of the Court of Appeals was held in abeyance pending the decision in Montgomery v Louisiana, cert gtd 575 US _; 135 S Ct 1546; 191 L Ed 2d 635 (2015). On order of the Court, the case having been decided on January 25, 2016, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the sentence of the Shiawassee Circuit Court on the defendant’s first-degree murder conviction, and we remand this case to the trial court for resentencing pursuant to MCL 769.25 and MCL 769.25a. See Montgomery, supra, and Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012). We do not retain jurisdiction.